NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                       NOV 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL SAMMONS,                                 No. 15-15275

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-00574-GMN-
                                                  VCF
   v.

 RINO INTERNATIONAL                               MEMORANDUM*
 CORPORATION,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Michael Sammons appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his diversity action seeking the

appointment of a receiver. We have jurisdiction under 28 U.S.C. § 1291. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir. 2015), and we

reverse and remand.

      The district court dismissed Sammons’s action for lack of subject matter

jurisdiction because it concluded that Sammons did not plead an amount in

controversy over $75,000. However, Sammons’s proposed First Amended

Complaint alleges that Rino International Corporation holds ownership interests in

foreign companies, previously valued at $258 million, which makes his

shareholder interest worth more than $75,000. Based on those allegations, it

cannot be determined to a legal certainty that Sammons failed to meet the amount

in controversy requirement. See 28 U.S.C. § 1332(a); Naffe, 789 F.3d at 1039-40

(setting forth elements of diversity jurisdiction and explaining that the “legal

certainty” test requires a “district court [to] accept the amount in controversy

claimed by the plaintiff unless it can declare to a legal certainty that the case is

worth less”); see also Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.

Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010) (under the legal certainty test, “a

federal court has subject matter jurisdiction unless upon the face of the complaint,

it is obvious that the suit cannot involve the necessary amount” (citation and

internal quotation marks omitted)). Accordingly, we reverse the judgment and

                                            2                                      15-15275
remand for further proceedings.

      Sammons’s motion to submit the case on the briefs, filed on February 21,

2015, and his motion to submit the case to a screening panel, filed on February 24,

2015, are granted.

      REVERSED and REMANDED.




                                         3                                   15-15275